


EXHIBIT 10.3

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (“Agreement”) is made as of this 1st day of October, 2008
by and between HYDRON TECHNOLOGIES, INC., a New York corporation (“Licensor”),
and BRAND BUILDERS RX, LLC, a Delaware limited liability company (“Licensee”).

 

W I T N E S S E T H:

 

WHEREAS, Licensor owns or licenses certain intellectual property, both
registered and unregistered, used or useful in Licensor’s business (“Hydron
Business”) of developing, manufacturing and marketing proprietary oral and
healthcare products, including cosmetic treatments and acne products, and other
skin care products, as described in greater detail elsewhere in this Agreement
(collectively, the “Intellectual Property”);

 

WHEREAS, Licensor and Brand Builders, International, LLC, a Florida limited
liability company (“Harezi”), desire to form a joint venture (the “Joint
Venture”) for the purposes of expanding the development, manufacture, marketing
and sale of products utilizing the Intellectual Property;

 

WHEREAS, in connection with the Joint Venture, the parties are simultaneously
entering into that certain Capital Contribution and Joint Venture Agreement (the
“Contribution Agreement”) and a Limited Liability Company Agreement (the “LLC
Agreement”) each of which provides, among other things, for capital
contributions by Licensor and Harezi to Licensee, and that certain Assignment
and Assumption Agreement (the “Assignment and Assumption Agreement”) which
provides for the assignment of substantially all of the assets of the Hydron
Business to Licensor, including the license and sublicense of the Intellectual
Property; and

 

WHEREAS, Licensor and Licensee each desire to enter into this Agreement for the
purposes of providing Licensee with an exclusive license and/or sublicense to
use of the Intellectual Property for the purposes described herein and otherwise
on the terms and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, consideration of the foregoing premises and the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.   Definitions. In this Agreement, the following words and phrases shall have
the following respective meanings, unless the context otherwise requires. Any of
the terms defined in this Section may, unless the context requires otherwise, be
used in the singular or the plural depending upon the reference.

 

(a)       “Affiliate” means any corporation or other entity which controls, is
controlled by or is under common control with a party to this Agreement. For
purposes of this Agreement, “control” means ownership or control, directly or
indirectly, of at least a

 

--------------------------------------------------------------------------------




ten percent (10%) voting or profit interest for any entity which has such a
control relationship with a party hereto.

 

(b)       “Assignment and Assumption Agreement” has the meaning set forth in the
third “WHEREAS” clause of this Agreement.

 

(c)       “Business Day” means any day other than (a) a Saturday or Sunday or
(b) any other day on which commercial banks in Broward County, Florida are
permitted or required to be closed.

 

(d)       “Contribution Agreement” has the meaning set forth in the third
“WHEREAS” clause of this Agreement.

 

(e)       “Copyrights” means all registered and unregistered copyrights in both
published works and unpublished works set forth on Schedule 1(e) hereto.

 

 

(f)

“Effective Date” means the date first above written.

 

(g)       “Excluded Rights” means any and all rights of Licensor, including
without limitation, any and all Patent Rights and proprietary technology,
relating to Prescription Oxygen Products.

 

(h)       “Harezi” has the meaning set forth in the second “WHEREAS” clause of
this Agreement.

 

(i)        “Hydron Business” has the meaning set forth in the first “WHEREAS”
clause of this Agreement.

 

 

(j)

“Hydron Product Line” has the meaning set forth in Section 2(a) hereto.

 

(k)       “Indevus Royalties” means the royalties payable to Valera
Pharmaceuticals, Inc., a subsidiary of Indevus Pharmaceuticals, Inc. pursuant to
that certain agreement dated June 25, 1976, the Company, then known as Dento-Med
Industries, Inc., entered into an agreement (the “Original Agreement”) with The
National Patent Corporation (now known as GP Strategies) relating to the net
proceeds from sales of certain products composed wholly or partly of the Hydron™
polymer (the “Hydron Polymer”), as amended and restated by that certain
agreement dated November 30, 1989 that amends and restates the Original
Agreement (the “Current Agreement;” and, as so amended and restated, the “Valera
Agreement”).

 

(l)        “Indevus Royalty Payment Date” means the first business day of each
month commencing after the Effective Date.

 

(m)      “Intellectual Property” has the meaning set forth in the first
“WHEREAS” clause of this Agreement and includes any Trade Names, Trademarks,
Service Marks, logos, slogans, identifying characteristics, proprietary designs,
software,

 

2

--------------------------------------------------------------------------------




Copyrights, Patent Rights, trade dress, proprietary technology, Know-How,
marketing rights, formulae, designs and drawings and similar intangible rights,
other than the Intellectual Property contributed to the Licensee pursuant to the
Assignment and Assumption Agreement.

 

(n)       “Joint Venture” has the meaning set forth in the second “WHEREAS”
clause of this Agreement.

 

(o)       “Know-How” means all formula, technology, source code, object code,
local area network manager code, technical information, procedures, processes,
trade secrets, methods, practices, techniques, information, logic/flow charts,
sketches, drawings, specifications, application and other manuals and data of
the Licensor relating to the design, manufacture, production, inspection and
testing of any Product, which are from time to time in Licensor’s possession but
only if Licensor owns such intellectual property or has acquired the rights
thereto under a valid agreement that permits Licensor to sublicense or sell such
rights.

 

 

(p)

“License” has the meaning set forth in Section 2(a) hereto.

 

(q)       “LLC Agreement” has the meaning set forth in the third “WHEREAS”
clause.

 

(r)       “Licensed Rights” means the Patent Rights, Copyrights, Trademarks,
Trade Names, Service Marks, Know-How, proprietary technology and other
Intellectual Property licensed or sublicensed by Licensor to Licensee pursuant
to this Agreement.

 

(s)       “Licensed Oxygen Product” means any drug, drug delivery system or
other product or component part thereof, or other subject matter whose
manufacture, use, or sale is covered by any claim or claims included within
Licensor’s Patent Rights, proprietary technology and other proprietary rights
relating to tissue oxygenation technology licensed to Licensee pursuant to this
Agreement.

 

(t)        “Licensed Products” means all products in the Hydron Product Line
which are or may be manufactured or marketed using the Licensed Rights and which
pursuant to this Agreement, Licensee is entitled to manufacture and sell in
accordance with the terms of this Agreement.

 

(u)       “Measurement Period” means each of the twelve-month periods in which
Net Sales of Licensed Products are calculated for purposes of determining
satisfaction of the Performance Requirements.

 

(v)       “Net Sales” means the gross amount actually received by Licensee on
sales of Licensed Oxygen Products, less: (a) credits or allowances, if any,
actually granted; (b) discounts actually allowed; (c) freight, postage and
insurance charges and additional special packaging charges; (d) royalty and
other payments required under this Agreement in connection with the
sub-licensing of licensed in and (e) custom duties, and

 

3

--------------------------------------------------------------------------------




excise, sales and other taxes or duties imposed upon and paid with respect to
such sales (excluding income taxes).

 

(w)      “Non-Prescription Oxygen Products” means any and all Oxygen Products as
to which only cosmetic claims have been made that can be sold without
prescription under applicable law and excluding any product as to which a claim
is made of medical benefit.

 

(x)       “Oxygen Products” means any and all products, including without
limitation, any drug, drug delivery system or other product or component part
thereof, or other subject matter whose manufacture, use, or sale is covered by
any claim or claims included within Licensor’s Patent Rights, proprietary
technology and other proprietary rights relating to tissue oxygenation
technology.

 

(y)       “Pass-Through Payments” means any royalty, fee or cost, or other
payment required to be paid by Licensor in connection with the use, manufacture,
marketing or sale of any Licensed Right or Licensed Product.

 

(z)       “Patent Rights” means rights in the patents which Licensor owns or
controls, and under which Licensor has the right to grant sublicenses, as of the
date of this Agreement, which for all purposes of this Agreement shall be deemed
to include certificates of invention, applications for certificates of invention
and utility models, as well as any continuation, divisional, renewal, reissue,
reexamination, and extension of said patent, and any corresponding foreign
patents or applications, including but not limited to those Patents and patent
applications and set forth on Schedule 1(z) hereto.

 

(aa)     “Performance Requirements” means the achievement of Net Sales of
Licensed Products for such periods as specified in Schedule 1(aa) attached
hereto. Performance Requirements for Licensed Oxygen Products are independent of
Performance Requirements relating to Net Sales of other Licensed Products,
except that Net Sales of Licensed Products shall be included in Net Sales in
determining satisfaction of Performance Requirements as they pertain to overall
Net Sales of Licensed Products. This Agreement shall not be subject to any
Performance Requirements for the initial 12-month period commencing on the
Effective Date and ending on the first anniversary of the Effective Date.

 

(bb)     “Prescription Oxygen Products” means any and all Oxygen Products which
can be sold only by prescription under applicable law or as to which medical
claims or indications are made in connection with the use, marketing or sale of
the product.

 

(cc)     “Products” means any and all products, including any and all Licensed
Products, sold or resold by Licensee, whether or not manufactured by Licensee.

 

(dd)     “Proprietary Information” means any proprietary technology, or other
proprietary material or information belonging to Licensor or to any third party
to which

 

4

--------------------------------------------------------------------------------




Licensor owes a duty to maintain confidentiality, directly or indirectly placed
by Licensor, or by third parties acting as agents of Licensor, into the
possession of Licensee which material or information is not generally available
to or used by others or the utility or value of which is not generally known
Trade Secrets, Know-How, data, formula, process or other information of any type
owned, or the rights to which are held by any does not include any information
which (i) is available in public or published information in a coherent fashion;
(ii) can be demonstrated by written records to already be known to the receiving
party at the time of receipt from the disclosing party; (iii) was subsequently
legally acquired by the receiving party on a non-confidential basis from a third
party having the right to disclose the same without confidentiality or use
restrictions; (iv) which is now or later becomes publicly known in a coherent
fashion without breach of this Agreement; or (v) was independently developed by
the employees or agents of the receiving party without access to the Proprietary
Information.

 

(ee)     “Royalty Payment” means a payment equal to the product of (i) the
applicable Royalty Rate in effect on a Royalty Payment Date multiplied by (ii)
the cumulative Net Sales generated by Licensee from sales of all Licensed Oxygen
Products as of the date of determination.

 

(ff)      “Royalty Payment Date” means the first Business Day of each calendar
quarter following the date on which sales of Licensed Oxygen Products by
Licensee or its sub-licensee shall commence and shall continue for so long as
this Agreement remains in effect.

 

 

(gg)

“Royalty Rate” means:

 

 

(i)

for the first Twenty Five Million Dollars ($25,000,000) of Net Sales generated
by Licensee from the sale of Licensed Oxygen Products, five percent (5%); and

 

(ii)

for all Net Sales generated by Licensee from the sale of Licensed Oxygen
Products thereafter, three percent (3%).

 

(hh)     “Service Marks” means all registered and unregistered marks used in the
sale or advertising of services to identify the services so as to distinguish
them from the services of others, including, but not limited to, titles,
character names and other features as set forth on Schedule 1(gg) hereto.

 

 

(ii)

“Territory” means worldwide.

 

(jj)      “Trademarks” mean all distinctive marks of authenticity through which
the products may be distinguished from those of others applicable to vendable
commodities (i.e., products held for sale), whether or not registered, as set
forth on Schedule 1(ii) hereto.

 

(kk)     “Trade Names” mean any designation which (a) is adopted and used by a
person to denominate goods which are marketed or services rendered or a business

 

5

--------------------------------------------------------------------------------




conducted and (b) through its association with such goods, service or business
has acquired a special significance, and generally is applied more to the
goodwill of the business than to identify a particular product), whether or not
registered, as set forth on Schedule 1(jj) hereto.

 

 

2.

Grant of License.

 

(a)       Licensor hereby grants to Licensee a perpetual world-wide exclusive
(except as provided herein) transferable (except as provided herein) and
sublicensable (except as provided herein) license or sublicense (the “License”)
to use its Patent Rights and other proprietary rights heretofore used or useful
in connection with the product line of the Hydron Business (the “Hydron Product
Line”) and the right to extend the Hydron Product Line pursuant to the terms and
conditions set forth herein, as well as the perpetual exclusive world-wide
license to the underlying proprietary technology, tools, and Know-How required
or utilized by the Hydron Product Line, but not constituting Prescription Oxygen
Products, as specified on Schedule 2(a) hereto, with any current or new
applications and in connection with products developed by or on behalf of
Licensee and otherwise pursuant to the terms of this Agreement. For purposes of
certainty, Licensee may not sublicense any right under this License of if such
sublicense would adversely affect the rights granted to Hydron under the Valera
Agreement.

 

(b)       Licensor represents and warrants that: (1) Licensor has the lawful
right to grant the License and no consent of, or notice to any party is
necessary in order for Licensor to grant the License, (2) Licensor’s rights to
the Licensed Rights are valid and in full force and effect, and (3) Licensor has
no knowledge of any claim by any party that the Licensed Rights infringe any
patent, copyright or other proprietary right of any third party.

 

(c)       Licensee agrees to use commercially reasonable efforts to protect the
Licensed Rights from unauthorized use, reproduction, distribution or
publication. Licensee may provide any of its authorized customers with the
formula for any of the Hydron Product Line for reasonable compensation, and,
subject in the case of any Oxygen Products, to royalties as specified herein,
provided such customers agree to be bound by the confidentiality requirements
stated herein and that customers agree to use such formulae for their sole use
and will not be marketed, resold, or re-licensed except as permitted by this
Agreement. Licensee may transfer this Agreement or sublicense the Licensed
Property to a parent company or wholly-owned subsidiary upon 30 days written
notice to Licensor and provided such parties agree to be bound to the terms and
conditions specified herein. Licensee shall oversee and enforce compliance of
any agreement in which formulae and other proprietary rights or Licensed Rights
are provided or a sub-license created, at no cost to the Licensor.

 

3.   Grant of Reseller Rights. Licensor hereby grants to Licensee the perpetual
exclusive right to distribute Licensed Product Line as an authorized reseller
subject to such terms and conditions as may be set forth in a reseller agreement
executed at a future date between Licensor

 

6

--------------------------------------------------------------------------------




and Licensee, the form of which has been approved by both parties, the approval
of which shall not be unreasonably withheld by either party.

 

4.   Customer and Prospect Lists. In connection with the Licensed Product Line
and pursuant to the Assignment and Assumption Agreement, Licensor agrees to
provide Licensee with copies of its customer data bases, customer mailing lists
and advertising and marketing and/or promotional materials, for use in
soliciting and servicing purchasers of Products in compliance with applicable
law and subject to any restrictions on the use of Proprietary Information set
forth in this Agreement, as well as reasonable assistance in transitioning to
Licensee the products and services currently provided by Licensor to such
customers. Licensor makes no representations or warranties in connection with
the value of its customer contacts or other related customer information.

5.         Reservation of Ownership and Other Rights. All rights not
specifically granted to Licensee hereunder are reserved by Licensor. Licensor
retains title, exclusive ownership rights and all intellectual property rights
in and to any and all registrations, renewals or application for registration of
the Licensed Rights.

6.         Compensation Payment Terms. In consideration for the granting of the
License to Licensee in accordance with the terms and conditions set forth
herein, Licensee hereby agrees to the following compensation:

 

(a)

on the Effective Date, Licensee shall grant Licensor a credit to its capital
account related to the License as provided in the Contribution Agreement and the
LLC Agreement;

 

(b)

on the Effective Date, Licensee shall grant Licensor a Member Interest equal to
a Percentage Interest (as such terms are defined in the LLC Agreement) of fifty
percent (50%);

 

(c)

on each Royalty Payment Date, Licensee shall pay to Licensor the required
Royalty Payment with the respect to sales of Non-Prescription Oxygen Products;
provided, however, that should the Royalty Payments due and payable on the
initial Royalty Payment Date be less than One Thousand Dollars ($1,000.00) such
Royalty Payment may be deferred until the next succeeding Royalty Payment Date;

 

(d)

on each Indevus Royalty Payment Date, Licensee shall pay to Licensor an amount
equal to the Indevus Royalty Payment estimated to be payable for the next
succeeding fiscal based on estimated sales of Licensed Products that include or
use the Hydron Polymer or as otherwise are required to be paid under the Valera
Agreement; and

 

(e)

on the first Business Day of each month, Licensee shall pay Licensor or on
behalf of Licensor any and all Pass-Through Payments required in connection with
Licensed Products manufactured or sold by Licensee in the prior month.

 

7

--------------------------------------------------------------------------------




7.         Overdue Payments. In the event that Licensee fails to make a payment
of Royalty Payments or Indevus Royalties when due hereunder, and without
prejudice to any other remedy that may be available to Licensor as provided
herein, such overdue payment amount shall bear interest at a rate equal to the
maximum amount permitted by law (currently 18%), and Licensee shall reimburse
Licensor for all costs incurred by Licensee in attempting to recover such
payments, including, but not limited to, court costs and attorneys’ fees.
Licensor’s failure to use any available remedy shall not be construed as waiver
of its rights therein.

 

8.

Patent Rights, Copyrights and Other Registered Rights.

(a) The Licensed Rights, as well as all other proprietary technology and
Intellectual Property made available to Licensee in connection with this
Agreement are owned or sub-licensed by Licensor and are protected by United
States of America (“U.S.”) patent and copyright laws, and other laws protecting
and applicable international treaties and/or conventions. Without limiting the
prohibition on assignment contained elsewhere in this Agreement, Licensee
acknowledges that its rights to use the Licensed Rights are personal to Licensee
and may not be sub-licensed except to the extent expressly permitted hereunder.
Licensee therefore covenants not to permit the use of the Licensed Rights by
unauthorized persons and to use its best efforts to prevent the exportation of
the Licensed Products or any portion thereof into any country that does not have
intellectual property or equivalent laws that will protect Licensor’s rights
therein.

(b) Licensor and Licensee will jointly defend and share equally in the cost of
defending any and all claims that the Licensed Rights or the Hydron Products
infringe any copyright, patent or other proprietary right. Licensee will give
Licensor prompt written notice of any such claims, and will with Licensor defend
or settle the claims, and cooperate with Licensor; provided, however, that
Licensor shall not be required to defend and indemnify Licensee from
infringement claims resulting from claims regarding Licensed Products that are
not based on Licensed Technology; and provided, further, that Licensor shall not
be required to agree to any settlement that adversely affects its use of
Excluded Rights or which causes or might reasonably be expected to cause a
breach of the Valera Agreement.

9.         License Restrictions. Licensee agrees that the Licensed Rights and
other rights granted to Licensee hereunder are each and all expressly
conditioned upon the full and faithful performance on the part of Licensee of
every requirement contained herein. Each such condition and requirement is a
specific license restriction.

10.       Permitted Uses of the Licensed Rights and Licensed Products. Licensee
may use the Licensed Rights and the Licensed Products in connection with the
development, manufacture, marketing and/or sale of any Licensed Product,
specifically excluding Prescription Oxygen Products and any products reserved
exclusively to Valera under the Valera Agreement, and as set forth in Section 11
below.

11.       Uses Not Permitted. Except with the prior written consent of Licensor,
Licensee covenants and agrees that it will not:

 

8

--------------------------------------------------------------------------------




(a) whether in whole or in part, sell, rent, lease, sublease, license,
sublicense, lend, time-share, transfer, assign or provide the use of or access
to the Licensed Rights or any Licensed Products, or any portion thereof, to
unlicensed persons, except as provided herein;

(b) assign, mortgage, charge or otherwise encumber either the Licensed Rights or
its rights under this Agreement;

(c) translate, reverse engineer, decompile or disassemble any Licensed Product,
unless otherwise authorized in writing by Licensor, and except as it relates to
formulae, plans or tools provided by Licensor to Licensee;

(d) obscure or remove any patent, copyright, trademark or other notices relating
to registered rights with respect to the Licensed Rights or the Licensed
Products.

(e) export, directly or indirectly, the Licensed Products to any person or
entity outside the United States in violation of applicable U.S. export laws; or

(f)  remove or fail to affix any proprietary notices or labels required by
custom or law to be placed on any Licensed Product.

12.       Assignment. Without limiting anything contained elsewhere in this
Agreement, Licensee shall not assign this Agreement or any rights herein without
the prior written consent of Licensor, which consent may not be unreasonably
withheld. Any purported assignment without Licensor’s consent shall be deemed to
be null and void. Notwithstanding the contrary provisions hereof, Licensee shall
be permitted to assign its rights under this Agreement to (i) a controlled
subsidiary of Licensee, or (ii) a sister corporation under common contract with
Licensee in the event Licensee chooses to reorganize its corporate structure to
create a holding company, or (iii) a parent company of Licensee in the event
Licensee choose to reorganize its corporate structure to create a parent
company.

13.       Term. This Agreement will become effective on the Effective Date and
will remain in effect with a perpetual term for the life of the Licensed Rights
unless and until terminated in accordance with Section 14 below.

14.       Termination. Notwithstanding the foregoing Section 13, this Agreement
may be terminated by either party if the other party (i) becomes insolvent,
files a petition for bankruptcy, or makes an assignment for the benefit of
creditors, or a receiver or trustee is appointed for the other party or
bankruptcy, insolvency or reorganization proceedings are instituted by or
against the other party, and such proceedings are not dismissed within ninety
(90) days of filing, (ii) fails to satisfy the Performance Requirement as
specified in this Agreement, or (iii) otherwise fails to comply with any
provision of this Agreement and does not remedy such failure within fifteen (15)
days following receipt of notice thereof, unless a greater period for cure is
provided herein or by agreement between Licensor and Licensee. Upon termination
of this Agreement, (1) Licensee shall pay all Royalty Payments earned to date
and immediately discontinue use of the Licensed Rights and manufacture and sale
of the Licensed Products, and all Licenses granted herein shall become null and
void, (2) Licensee shall return tangible forms of Proprietary Information to
Licensor together with any whole or partial copies, reproductions,

 

9

--------------------------------------------------------------------------------




formulae, plans, designs, codes, software, prototypes and other Proprietary
Information in any form, and (3) Licensor shall promptly return to Licensee any
information that is the exclusive property of Licensee in Licensor’s possession
as a result of the rights, products and services provided hereunder. Licensee
shall reimburse Licensor for any expenses associated therewith. Further, upon
termination hereof, both parties shall promptly, and in any event within thirty
(30) days following termination, return to the other party all other property
and Confidential Information belonging to the other, in all forms, partial or
complete, in all types of media and computer memory, and whether or not merged
with other materials, or to the extent such return is not reasonably practical,
will destroy the foregoing and provide the originating party with a certificate
by an officer of the company certifying destruction. The parties agree that all
provisions set out in this Agreement for the protection of Licensor and its
Intellectual Property and other Proprietary Information shall remain in force
notwithstanding termination of this Agreement.

 

15.

Additional Covenants of Licensee. Licensee hereby covenants and agrees that:

(a) Licensee shall use commercially reasonable efforts to develop, promote,
support, expand and generate revenue and promote the marketing and sale of the
Licensed Products.

(b) Commencing with the twelve-month period beginning on the first anniversary
of the Effective Date, Licensee shall achieve Net Sales of Licensed Products
during the Measurement Period equal or greater than the Performance Requirements
for such Measurement Period as set forth in Schedule 1(aa) hereto.

(c) Licensee shall keep all books and records according to generally accepted
accounting procedures (“GAAP”), accurately showing all sales of the Licensed
Products. Such books and records shall be open to inspection on a confidential
basis by Licensor, at reasonable times but in no event not more than once per
calendar quarter for the sole purpose of verifying the accuracy of the quarterly
reports and the Royalty Payments due, if any.

(d) At the end of the first calendar quarter ending after the Effective Date,
and after the end of each calendar quarter during the term of this Agreement,
Licensee shall provide to Licensor a written report showing all invoiced sales
of Licensed Products during the preceding calendar quarter. Reports are due
within thirty (30) days of the last day of the calendar quarter. If no sale has
been made during any reporting period, a statement to this effect shall be
required. All such reports shall be treated by Licensor as proprietary business
information.

(e) Any failure by Licensee to comply with any requirement of this Section 15
which is not cured within thirty (30) days shall be grounds for termination by
Licensor pursuant to Section 14 above, except as otherwise expressly provided in
this Agreement.

16.       Confidentiality. All Proprietary Information, including Know-How,
shall be treated as confidential by Licensee and shall be used solely to enable
Licensee to use the Licensed Rights and Licensed Products in accordance with
this Agreement. Nothing contained

 

10

--------------------------------------------------------------------------------




herein shall prevent Licensee from making disclosure of any of the Proprietary
Information to any employee or representative of Licensee for the sole purpose
of utilizing the Licensed Rights or Licensed Products in accordance with this
Agreement, provided that each employee and representative to whom such
disclosure is made shall be subject to a covenant of non-disclosure. Licensor
shall not disclose any confidential information of the Licensee to any third
party without the prior written consent of Licensee. Licensor reserves the right
to use the Licensee’s name and logo in Licensor’s promotional literature after
receiving written permission.

17.       No Implied Waiver. The failure or delay by Licensor or Licensee in
enforcing any right or remedy in this Agreement shall not be construed as a
waiver of any future right of Licensor or Licensee to exercise such right or
remedy.

18.       Conflict of Documents. Any conflict between the terms of this
Agreement and the Contribution Agreement, Assignment and Assumption Agreement or
the LLC Agreement or other document related to the License granted hereby shall
be resolved in favor of the terms of this Agreement.

19.       LIMITATION OF LIABILITY. IN NO EVENT SHALL LICENSOR BE LIABLE FOR ANY
LOSS OR DAMAGE TO REVENUES, PROFITS, OR GOODWILL, OR OTHER SPECIAL, INCIDENTAL,
INDIRECT, AND CONSEQUENTIAL DAMAGES OF ANY KIND, RESULTING FROM ITS PERFORMANCE
OR FAILURE TO PERFORM PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY OF THE
ATTACHMENTS HERETO, OR RESULTING FROM THE FURNISHING, PERFORMANCE, OR USE OR
LOSS OF ANY LICENSED PRODUCTS OR OTHER INFORMATION OR MATERIALS DELIVERED TO
LICENSEE HEREUNDER, INCLUDING, WITHOUT LIMITATION, ANY INTERRUPTION OF BUSINESS,
WHETHER RESULTING FROM BREACH OF CONTRACT OR BREACH OF WARRANTY OR OTHERWISE,
EVEN IF LICENSOR HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
Notwithstanding anything herein to the contrary, the maximum aggregate amount of
monetary damages for which Licensor may be liable to Licensee under this
Agreement, resulting from any cause whatsoever, shall be limited to the amounts
actually paid by Licensee to Licensor under this Agreement.

20.       Indemnification. Except as otherwise provided in this Agreement,
Licensee agrees to indemnify, defend and hold harmless the Licensor from any and
all liability, penalties, losses, damages, costs, expenses, attorneys’ fees,
causes of action or claims caused by or resulting directly or indirectly from
Licensee’s use of the Licensed Rights and the Licensed Products, except to the
extent attributable to the negligence or misconduct of Licensor. This
indemnification and hold harmless agreement extends to all issues associated
with the Licensed Rights, the Licensed Products or this Agreement.

21.       Export Restrictions. Licensee acknowledges that the Licensed Products
are and will be subject to the export control laws and regulations of the U.S.
and any amendments thereof. Licensee confirms that Licensee will not export or
re-export the Licensed Products, directly or indirectly, to (i) any countries
that are subject to U.S. export restrictions or (ii) any end user who has been
prohibited from participating in U.S. export transactions by any federal agency
of the U.S. government. Licensee further acknowledges that the Licensed Products
may include technical data subject to export and re-export restrictions imposed
by U.S. law.

 

11

--------------------------------------------------------------------------------




 

22.

General Matters.

(a) Notice. All notices, requests, demands or other communications to be given
under any of the provisions hereof shall be in writing and shall be mailed by
certified mail, first class postage prepaid, return receipt requested, or by
overnight courier (e.g., Federal Express), in either case addressed as follows:

 

 

If to Licensee:

Brand Builders RX, LLC

645 East Atlantic Avenue

Delray Beach, Florida

 

Attention:

Ilonka Harezi, President

 

 

 

with a copy to:

Fromberg, Perlow & Kornik, P.A.

18901 NE 29 Ave

Suite 100

Aventura, FL 33180

 

Attn: Gary H. Kornik, Esq.

 

 

If to Licensor:

Hydron Technologies, Inc.

 

82 Verissimo Drive

 

Novato, CA 94947

 

Attn: Richard Banakus

 

 

with a copy to:

Ruden, McClosky, Smith, Schuster & Russell, P.A.

200 East Broward Boulevard

Fort Lauderdale, Florida, 33301

 

Attn: Robert C. Brighton, Jr., Esq.

 

Notices shall be deemed given on the third (3rd) day after being deposited in
the mail of the United States Postal Service, or on the date of their receipt if
delivered by overnight courier.

(b) Notice and Right to Cure. In the event of a breach of any covenant or
representation by an party to this Agreement or any agreement contemplated by
this Agreement, if the covenant or representation can be cured, the party
seeking to assert the breach shall provide written notice in accordance with
this Section 2.2(b) and a reasonable opportunity to cure the breach prior to
received the benefit of any remedy applicable to the breach.

(c) Authorization. Each party represents and warrants to the other that it has
the full power, authority and legal right to enter into, perform and observe the
provisions of this Agreement and that this Agreement is the valid and binding
obligation of such party, enforceable in accordance with its terms and does not
constitute a breach of or default under any other agreement to which it is a
party or by which any of its assets are bound or subject. Each party further
represents and warrants that the person whose signature appears on the Agreement
is duly authorized to enter into this Agreement on behalf of the party whom they
represent.

 

12

--------------------------------------------------------------------------------




(d) No Third Party Beneficiaries; Preservation of Rights with Respect to Third
Parties.

 

(i)

This Agreement shall not be construed to be a third party beneficiary contract.
No provision of this Agreement, express or implied, is intended or shall be
construed to confer upon or give to any person, firm corporation or other legal
entity, other than the parties hereto, any rights, remedies or other benefits
under or by reason of this Agreement unless specifically provided otherwise
herein, and except as so provided, all provisions hereof shall be personal
solely between the parties to this Agreement.

 

(ii)

Notwithstanding any provision in this Agreement to the contrary, as between
Licensor and any applicable third party, no business, properties, rights or
assets of Licensor, shall be deemed transferred by way of license or otherwise
under this Agreement if an attempted transfer of the same without the consent or
approval of another party or governmental entity would constitute a breach
thereof or would in any way adversely affect the rights of Licensor and such
consent or approval is not obtained, or if any transfer would be ineffective or
would affect the rights of Licensor so that Licensee would not in fact receive
in full measure the rights of Licensor thereunder. Licensor covenants and agrees
that the beneficial interest in or to such Licensed Rights and Licensed Products
as may not be transferred for any of the foregoing reasons shall, in any event,
be deemed to pass for accounting and financial reporting purposes as of the
Effective Date to Licensee by way of the License made under this Agreement; and
Licensor agrees not to act in any manner (i) which would prevent or hinder
Licensee from exercising its rights or performing its obligations in connection
with such Licensed Rights or Licensed Products, or (ii) inconsistent with the
transfer of the beneficial interest in the Licensed Rights or Licensed Products
as provided in this Agreement. In the event that Licensor is unable to obtain
any consent or approval, the absence of which would have any of the
above-described effects, Licensor will continue to use best efforts to obtain
such consent or approval unless continued attempts to obtain such consent or
approval would be demonstrably futile.

 

(iii)

Notwithstanding anything to the contrary contained herein, none of the
provisions of this Agreement shall be for the benefit of or enforceable by any
creditors of Licensee or Licensor.

(e) Further Assurances. Each of the parties agrees to execute all contracts,
agreements and documents and to take all actions necessary to comply with the
provisions of this Agreement and the intent hereof. In the event that either
party shall be required to provide notice, information or prepare or accomplish
any filing in order to enable it or the other party to have and enjoy the rights
and benefits provided for under this Agreement, the parties shall cooperate with
each other but at the expense of the party

 

13

--------------------------------------------------------------------------------




required to make such filing or provide such information, in order to accomplish
such filing or other act as may be necessary or appropriate to establish or
preserve the rights granted hereunder.

(f)  Governing Law; Venue; Attorney Fees. The parties agree that the
interpretation, validity and performance of this Agreement shall be governed by
the laws of the State of Florida, without regard to its conflict of law
principles. Any actions for enforcing and interpreting any portion of this
Agreement shall be brought in the state or federal courts located in the state
of the defendant. In the event of any litigation or other legal proceeding
between the parties arising hereunder, the prevailing party in such litigation
or proceeding shall recover from the other parties its reasonable costs and
expenses of such litigation or proceeding, court costs, including attorney’s and
paralegal’s fees for all negotiations, proceedings, litigation, trial and
appeals.

(g) Force Majeure. The parties agree that, with respect to any obligation to be
performed by a party during the Term of this Agreement (other than for the
payment of any sum of money payable hereunder), such party shall not be liable
for failure to do so when prevented by any force majeure cause beyond the
reasonable control of such party such as strikes, lockouts, breakdowns,
accidents, orders, regulations of or by any governmental or quasi-governmental
authority, failure of supply or inability, after exercise of reasonable
diligence, to obtain supplies or employees necessary to perform such obligation,
or other public emergency. The time within which such obligation shall be
performed shall be extended for a period of time equivalent to the delay from
such case.

(h) Severability. This Agreement is intended to be performed in accordance with,
and only to the extent permitted by, all applicable laws, ordinances, rules and
regulations of the jurisdictions in which the parties do business. If any of the
terms and provisions hereof, or the application thereof to any person, entity or
circumstance, shall be held invalid or unenforceable for any reason, the
remainder of this Agreement and the application of such provision to other
persons, entities or circumstances shall not be affected thereby, but rather
shall remain in full force and effect, and be construed and enforced to the
greatest extent permitted by law as if such invalid or unenforceable
provision(s) were omitted.

(i)  Survival. The parties agree that the provisions of Sections 6, 7, 14, 15,
16, 19, 20 and 22 hereof shall survive the expiration or termination of this
Agreement for any reason.

(j)  Entire Agreement. This Agreement, together with the Contribution Agreement,
the LLC Agreement and the Assignment and Assumption Agreement sets forth all the
promises, covenants, agreements, conditions and understandings between the
parties hereto, and supersedes all prior and contemporaneous agreements,
understandings, inducements or conditions, expressed or implied, oral or
written, except as herein contained.

 

14

--------------------------------------------------------------------------------




(k) No Amendment or Waiver. Any amendment or change to or modification of this
Agreement must be in writing signed by all parties hereto. No waiver of any
provision of this Agreement shall be effective unless it is in writing and
signed by the party against whom it is asserted, and any such written waiver
shall only be applicable to the specific instance to which it relates and shall
not be deemed to be a continuing or future waiver.

(l)  Construction. It is acknowledged that each party to this Agreement had the
opportunity to be represented by legal counsel in the preparation of this
Agreement. Every covenant, term and provision of this Agreement shall be
construed simply according to its fair meaning and not strictly for or against
any party hereto. This Agreement shall not be construed against any party by
virtue of a party being deemed the Agreement’s drafter. The headings of the
various sections of this Agreement are intended solely for convenience of
reference, and shall not be deemed or construed to explain, define, limit,
modify or place any construction upon the provisions hereof. Wherever the
context requires, any noun or pronoun used herein may be deemed to mean the
corresponding masculine, feminine or neuter in form thereof and the singular
form of any nouns and pronouns herein may be deemed to mean the corresponding
plural and vice versa as the case may require.

(m)Counterparts. This Agreement and any amendments may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

(n) Consent or Approval. Unless otherwise specified herein, whenever it is
necessary pursuant to this Agreement for either party to obtain the consent or
approval of the other party, such consent or approval shall not be unreasonably
withheld, conditioned or delayed.

(o) E & O Insurance. Licensee shall use commercially reasonably efforts to
obtain errors and omissions insurance within sixty (60) days after the Effective
Date, which insurance shall provide standard coverage for a business comparable
to Licensee’s business and provide commercially reasonable terms including as to
scope of coverage, retention and premiums.  

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

LICENSOR:

LICENSEE:

HYDRON TECHNOLOGIES, INC.

BRAND BUILDERS RX, LLC

 

By:

/s/s Richard Banakus

By:

/s/s Ilonka Harezi

 

Richard Banakus,

Ilonka Harezi, Manager

 

Chairman and Interim President

 

Signature Page to

License Agreement

--------------------------------------------------------------------------------




Schedule 1(e)

 

Copyrights

 

All Copyrights used in connection the licensed and sublicensed Intellectual
Property.

 

Schedule 1(e)-1

--------------------------------------------------------------------------------




Schedule 1(z)

 

Patent Rights

 

The following U.S. Patents:

 

 

US PATENT #

DESCRIPTION

 

5,039,516

Sunscreen preparation

 

4,883,659

Skin treatment preparation

 

4,664,630

Denture adherent powder

 

4,608,088

Denture adherent powder

 

6,984,391

Compositions and methods for delivery of skin cosmeceuticals

 

(Also Known As “Evaporating Emulsifier”)

 

6,649,145

Compositions and method of tissue superoxygenation

 

5,879,684

Skin tightening formulation and method for treating skin

 

Schedule 1(z)-1

--------------------------------------------------------------------------------




Schedule 1(aa)

 

Performance Requirements

 

No Performance Requirements shall apply during the first twelve-month period
commencing on the Effective Date. The following Performance Requirements shall
apply for each Measurement Period thereafter as follows:

 

 

(a)

Net Sales of Products totaling not less than $4,000,000 for the Measurement
Period ending September 30, 2010;

 

(b)

Net Sales of Products totaling not less than $6,000,000 for the Measurement
Period ending September 30, 2011;

 

(c)

Net Sales of Products totaling not less than $8,000,000 for the Measurement
Period ending September 30, 2012;

 

(d)

Net Sales of Products totaling not less than $9,000,000 for the Measurement
Period ending September 30, 2013; and

 

(e)

for all Measurement Periods thereafter, Net Sales of Products shall total not
less than $10,000,000.

 

In the event that the Licensee shall fail to achieve the Performance Requirement
for any Measurement Period, the Performance Requirement shall be deemed to be
satisfied if the amount of Net Sales of Products averaged over the two
Measurement Periods (including the Measurement Period when Net Sales of Products
failed to achieve the Performance requirement) equal or exceed the Performance
Requirement for the second such Measurement Period; provided, however, that in
any event, Net Sales of Products for the Measurement Period ending September 30,
2011 must total not less than $5,000,000.

 

In the case of Net Sales of Licensed Oxygen Products only, no Performance
Requirements shall exist for two Measurement Periods but for the Measurement
Period ending September 30, 2012, Net Sales of Licensed Oxygen Products must
total not less than $5,000,000 and in the event that Licensee fails to satisfy
this Performance Requirement Licensee’s License of the Licensed Oxygen Products
only shall terminate upon written notice by Licensor to Licensee.

 

Schedule 1(aa)-1

--------------------------------------------------------------------------------




Schedule 1(ff)

 

Service Marks

 

All Service Marks used in connection the licensed and sublicensed Intellectual
Property.

 

Schedule 1(ff)-1

--------------------------------------------------------------------------------




Schedule 1(hh)

 

Trademarks

 

All Trademarks used in connection the licensed and sublicensed Intellectual
Property.

 

Schedule 1(hh)-1

--------------------------------------------------------------------------------




Schedule 1(ii)

 

Trade Names

 

All Trade Names used in connection the licensed and sublicensed Intellectual
Property.

 

Schedule 1(ii)-1

--------------------------------------------------------------------------------




Schedule 2(a)

 

Licensed Rights

 

All rights licensed to Hydron by the Valera Agreement.

 

Schedule 2(a)-1

--------------------------------------------------------------------------------